Citation Nr: 1708213	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that he complained of generalized joint pain in August 172.  In May 1974, service treatment records note a provisional diagnosis of arthritis.  Notes indicate that the Veteran's first episode was in August 1972 and that he complained of pain, stiffness, and possible swelling in his ankles, knees, hips, low back, elbows, and shoulder and mild stiffness in his hands. And in November 1974, service treatment records note that the Veteran had a possible history of rheumatoid arthritis.

In July 2014, the Board remanded the Veteran's appeal for additional development.  Specifically, the Board requested a new VA examination and opinion as to whether the Veteran's current degenerative disc disease and degenerative joint disease of the lumbar spine are related to his in-service complaints of joint pain, stiffness, and swelling in areas that included the low back.  Although an opinion was obtained in September 2014, the opinion is inadequate as it does not provide sufficient rationale to support the opinion.  

The September 2014 VA opinion states that it is less likely than not that the Veteran's current low back disability was caused by or incurred during his military service.  The Veteran provided lay statements of in-service symptoms and indicated that he experienced occasional aches and pains in the low back after service discharge which increased to pain and stiffness with age.  The only rationale that the VA examiner provided for the negative opinion was that the Veteran had a "degenerative condition of life" and that his in-service complaints were "likely and probably soft tissue related and not related to bone or joint."  The VA examiner provided no explanation or discussion as to why the in-service complaints were probably soft tissue-related and did not address the Veteran's lay statements regarding the symptoms that he experienced since service discharge.  The examiner did not discuss the Veteran's alleged "degenerative condition of life," and it is unclear to the Board what exactly that means and how it would cause his current low back disability.  For these reasons, the Board finds the September 2014 VA opinion to be inadequate.  Accordingly, a new VA examination must be provided with consideration of the Veteran's lay statements and a substantive rationale for all opinions provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, conducted by an orthopedic specialist, to determine the nature and etiology of all lumbar spine disabilities found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must provide the following opinion:

*Is it at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability is related to the Veteran's active duty service?

In providing the requested opinions, the examiner must consider the Veteran's lay statements, to include his reports of experiencing low back symptoms during service and continuously since service discharge.  The examiner is advised that the Veteran is competent to report observable symptoms and events.  The examiner should specifically discuss whether any current low back disability had its onset during service, and whether the low back symptoms shown in the service treatment records may have been early manifestations of the Veteran's current low back disability. 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




